Citation Nr: 0109869	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a notice of disagreement was filed in a timely 
manner.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1979 to December 
1980.

This appeal arises from a deferred rating decision of 
December 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia,.


FINDINGS OF FACT

1.  A January 23, 1995, VA letter advised the veteran and her 
representative of a January 1995 rating decision.  The 
notification letter included a copy of the rating decision 
and information as to the veteran's appellate rights, 
including the need to file a notice of disagreement (NOD) 
within one year.

2.  An NOD expressing disagreement with the January 1995 
decision was received by the RO on April 23, 1996, as 
evidenced by the date stamp thereon.


CONCLUSION OF LAW

The April 1996 notice of disagreement was not timely with 
respect to the January 1995 rating decision.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.104, 3.160(d), 20.302(a), 
20.305(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In February 1993, the Board of Veterans' Appeals (Board) 
issued a decision which, in pertinent part, remanded the 
pending issue of service connection for a psychiatric 
disorder to the RO for further evidentiary development and 
readjudication.  

A January 1995 rating decision granted the veteran's claim, 
granting service connection for a psychiatric disability, 
under the diagnosis of a dysthymic disorder.  The RO assigned 
a 10 percent disability rating for that condition, effective 
from November 1, 1989.  In addition, the RO, considering the 
overall impact of the veteran's numerous separately 
compensable service-connected disabilities, granted a total 
(100 percent) disability rating due to individual 
unemployability, effective from August 17, 1993.

A January 23, 1995, VARO letter advised the veteran and her 
representative of the above rating decision, and included a 
copy of the entire decision.  The letter also included 
notification as to the veteran's appellate rights and 
procedures.  That notice was mailed to the veteran's address 
in Lebanon, Tennessee, and a copy was provided to her 
representative.

On February 2, 1995, the RO issued a Supplemental Statement 
of the Case as to an unrelated appeal, having to do with an 
increased rating for residuals of multiple head and face 
injuries, rated at 50 percent.  Therein, because the appeal 
seeking service connection for a psychiatric disorder had 
been previously pending, the RO again informed the veteran 
(and, by a copy thereof, her representative) that service 
connection had been granted for her dysthymic disorder, with 
a 10 percent rating assigned effective from November 1989.  
The SSOC was mailed to a new address, in Yuma, Arizona.

The veteran's representative filed a VA Form 1-646, Statement 
of Accredited Representation in Appealed Case, in December 
1995.  On this form, the representative listed two issues, 
one of which pertained to service connection for a 
psychiatric disorder, and the other of which pertained to an 
increased rating for the head and face disabilities mentioned 
above.  The contentions advanced in the Form 646 essentially 
asserted that the 50 percent rating for the head and face 
injuries should be increased to a 100 percent schedular 
rating, vice the total rating for individual unemployability.  
No contentions were made with regard to the grant of service 
connection for a psychiatric disorder, or with regard to the 
rating assigned therefor.  The representative stated that the 
veteran had not been contacted, but that he was acting on the 
"assumption she wishes to continue her appeal."

In furtherance of the appeal for an increased rating for the 
residuals of head and face injuries, the veteran's 
representative submitted a Hearing Memorandum to the Board in 
March 1996.  No contentions were made with regard to the 
veteran's psychiatric disorder.  

The Board rendered a decision in March 1996 on the issue of 
entitlement to an increased rating for the head and face 
injury residuals, rated at 50 percent.  In the Introduction, 
the Board referred to the grant of service connection for 
dysthymic disorder by the RO, to include the rating assigned, 
and also referred to the grant of an individual 
unemployability rating.

A Statement in Support of Claim (VA Form 21-4138), bearing 
the RO's date-of-receipt stamp of April 23, 1996, indicates 
the veteran wished to file an NOD as to the disability rating 
assigned for dysthymic disorder and the effective date for 
the award of individual unemployability.  The form bears the 
signature of the veteran's representative, and indicates it 
was signed on February 15, 1995.  The address listed on the 
form is the Lebanon, Tennessee, address to which the RO had 
sent the notice of the January 1995 rating action.

In December 1997, the veteran's representative submitted a 
memorandum to the RO, asserting that the RO was in error in 
having failed to issue a Statement of the Case (SOC) in 
response to the "2-15-95 NOD."  Attached was a Routing and 
Transmittal Slip, dated in September 1996, to the effect that 
the veteran should be issued an SOC as to the issue of an 
earlier effective date, presumably for the 100 percent 
unemployability rating.  Also attached were copies of several 
documents, including the Form 21-4138 received in April 1996, 
one page of the rating decision assigning the unemployability 
rating, an excerpt from the Board's February 1993 remand 
decision, and Social Security disability findings, all 
apparently intended to show that the veteran was unemployable 
prior to the effective date assigned for her total disability 
rating.

In a Deferred Rating Decision dated in December 1997, the RO 
noted that the purported NOD as to the rating for the 
psychiatric disorder and the effective date for the 
unemployability rating, although dated February 1995 on its 
face, was not received by the RO until April 1996, and 
therefore was not timely filed within the one-year appeal 
period.  A letter to that effect was sent to the veteran, 
with a copy to her representative, in January 1998.  She was 
advised of her appeal rights with regard to the rejection of 
her tardy NOD.

The veteran replied to the RO's letter later in January 1998, 
asserting that her representative had filed an NOD in a 
timely manner.  That letter was accepted as her NOD with 
respect to the timeliness issue now before the Board.

The representative filed a Statement in Support of Claim in 
May 1998, averring that

The Virginia Department of Veterans Affairs has 
provided the Roanoke Regional Office with prima 
facie dated documentation which was acceptable 
before the tenure of D.S. Imlauf, current 
Veterans Services Center Mgr, to establish that 
the veteran's NOTICE OF DISAGREEMENT with the 
January 23, 1995 rating decision was sent 
February 15, 1995 and was date stamped into the 
Roanoke Regional Office February 16, 1995.

No supporting evidence was proffered with the above 
statement.  In November 1998, the RO issued an SOC as to the 
NOD-timeliness issue 

The Appeal to Board of Veterans' Appeals, VA Form 9, filed 
with the RO in December 1998, was prepared and signed by the 
representative.  The essence of the argument therein is that 
the RO had been provided with "certified claims tracking 
documentation used in agreement with adjudication personnel 
of the RO which sho[w]ed that the NOTICE OF DISAGREEMENT was 
submitted from the Richmond Office of the V.D.V.A. on 
February 15, 1995 and was date stamped into the Roanoke 
Regional Office on February 16, 1995."

Analysis

Initially, the Board notes that, during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).

However, this is a claim in which the law is dispositive of 
the appeal.  Therefore, the provisions relating to the duty 
to assist the claimant in developing the facts of her claims 
are not applicable.  The veteran and her representative were 
advised, in the January 1998 VA letter, and the November 1998 
Statement of the Case, that the NOD needed to have been 
received within one year of notification of the January 1995 
decision, and that it had not been received until April 1996.  
Therefore, the veteran and her representative were advised of 
the evidence necessary to substantiate her claim, i.e. 
evidence that the NOD was received within the one year time 
period allowed by law.  Accordingly, the notification 
provisions of the Veterans Claims Assistance Act of 2000 have 
been satisfied.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

Where a written document must be filed within a specified 
period of time, a postmark on the document prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a) 
(2000).

The veteran and her representative were advised of the RO's 
January 1995 decision by letter in January 1995.  The veteran 
and/or her representative then had one year from that date in 
which to submit an NOD.  However, although communications 
ensued among the veteran, her representative, and the RO as 
to other disability issues which were on appeal, the record 
does not indicate that any communication was received from 
the veteran or her representative as to the rating for the 
psychiatric disorder or the unemployability rating during the 
one year time period allowed, which expired in January 1996.

In April 1996, a Statement in Support of Claim was received 
wherein disagreement was expressed with the January 1995 
decision.  That statement indicates it was signed in February 
1995.  The veteran's representative has indicated that this 
NOD was timely filed.  However, the date for determining 
whether a document is filed in a timely manner is the date of 
postmark for mailing, or the date of receipt of the document 
by VA, not the date it is signed.  Since the record does not 
reflect a postmark date for mailing the purported NOD, the 
date of receipt governs the determination as to whether the 
NOD was timely filed.  Here, the date of receipt of the NOD 
is April 23, 1996, which is more than one year following 
notification of the decision.

While the veteran asserts the NOD was timely, there is no 
evidence in the claims file that rebuts the April 23, 1996, 
date of receipt or indicates the NOD was received within one 
year of the notice of the January 1995 decision.  
Accordingly, the January 1995 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.305(a) (2000).

The Board's February 1993 remand indicates that an issue on 
appeal was service connection for a psychiatric disorder.  
The January 1995 rating decision granted service connection 
for dysthymic disorder, a psychiatric disorder.  This grant 
of service connection resolved the disagreement and ended the 
appeal, since the benefit sought was granted.  Therefore, the 
Board cannot further address the issue of an increased rating 
for dysthymic disorder without a timely NOD as to the 
disability rating assigned.  38 U.S.C.A. § 7105(d) (West 
1991); see, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (once the issue raised by the NOD has been resolved in 
the veteran's favor, that appeal is concluded).  As noted, 
the NOD was filed more than one year after notification of 
the decision granting service connection and assigning the 
disability rating.  Therefore, there is no current appeal 
regarding the rating for dysthymic disorder, or the 
unemployability rating.  

The Board is cognizant of the contentions by the 
representative, which appear to argue that there is some sort 
of documentation to prove that the NOD dated in February 1995 
was, in fact, submitted to and received by the RO in a timely 
manner.  Upon review of the record before us, however, we 
must observe that there is no evidence of a timely postmark, 
and the only receipt date stamped on the document in issue is 
the out-of-time April 1996 date.  Thus, we have no 
evidentiary basis to accept the theory that the NOD was 
timely filed.  We are also at a loss to understand the 
representative's implication that there was some sort of 
procedure by which the RO would accept the timeliness of the 
NOD in issue, despite its lack of a timely date stamp.  If 
there were documentary proof of timely filing, in the files 
of the representative, there has been ample opportunity 
during this appeal for such evidence to be introduced into 
the record.  We find none in the file, and, with all due 
respect for the assertions of the representative, we must 
decide this case on the basis of the evidence. 

The January 1995 rating decision is a final determination as 
to conclusions reached.  38 C.F.R. § 3.104(a) (2000).  
Accordingly, there is no basis in the law for an appeal of 
the January 1995 rating decision.  Since there is a lack of 
entitlement under the law, the application of the law to the 
facts is dispositive and the claim must be denied.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

The notice of disagreement was not timely.  The appeal is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

